Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-13, 21-23, 25 and 27-29 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: a fourth polysilicon layer arranged over the third polysilicon layer; a cap polysilicon layer arranged over the fourth polysilicon laver; an insulator layer arranged over the cap polysilicon layer; and an active semiconductor layer arranged over the insulator layer, wherein the second and fourth polysilicon layers have an elevated concentration of oxygen compared to the first, third, and cap polysilicon layers; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 7 including:  a fourth polysilicon layer having a fourth thickness and arranged over the third polysilicon layer; and a cap polysilicon layer having a fifth thickness and arranged over the fourth polysilicon layer, wherein the first thickness and the third thickness are each greater than the second thickness and the fourth thickness, wherein the fifth thickness is greater than the first thickness and the third thickness, and wherein the second and fourth polysilicon layers each have a higher concentration of oxygen, a higher number of dangling bonds, and a smaller grain size than each of the 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 21 including: an upper oxygen-doped polysilicon layer arranged over the upper polysilicon layer and having an elevated concentration of oxygen compared to the upper polysilicon layer; a cap polysilicon laver arranged over the upper oxygen-doped polysilicon laver; in combination with other limitations. 
Re claims 2-6, 8-13, 22, 23, 25 and 27-29, they are allowable because of their dependence on claims 1, 7 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892